THE PRINCERIDGE GROUP LLC 1633 Broadway, 28th Floor New York, NY 10019 October 18, 2012 VIA EDGAR Mr. Michael Clampitt, Senior Counsel Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Collabrium Japan Acquisition Corporation (the “Company”) Registration Statement on Form F-1, originally filed September 7, 2012 (File No. 333- 183775) (the “Registration Statement”) Dear Mr. Clampitt: In accordance with the provisions of Rule 460 under the Securities Act of 1933, the undersigned, as the representative of the underwriters of the proposed offering of securities of Collabrium Japan Acquisition Corporation, hereby advises that copies of the Preliminary Prospectus, dated September 27, 2012, were distributed on or about October 5, 2012, as follows: 5 to FINRA members; and 182to institutions. The undersigned has been informed by the participating dealers that, in accordance with Rule 15c2-8 under the Securities Exchange Act of 1934, copies of the Preliminary Prospectus, dated September 27, 2012, have been distributed to all persons to whom it is expected that confirmations of sale will be sent; and we have likewise so distributed copies to all customers of ours. We have adequate equity to underwrite a “firm commitment” offering. Very truly yours, THE PRINCERIDGE GROUP LLC By: /s/ Michael Bacchus Name: Michael Bacchus Title: Chief Compliance Officer
